DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office action is in reply to the amendments/remarks filed on 25 January 2021.
Claims 1, 6-8, 15-17, 22, and 25-26 have been amended.
Claims 3, 9, 10, 12, 18, 19, and 21 have been canceled.
Claims 1, 2, 4-8, 11, 13-17, 20, and 22-27 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 6, 17, 20, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 20160140623 A1, hereinafter “Gupta”) in view of Nonogaki (US 20140286576 A1) in view of Li et al (US 2008/0313031 A1, hereinafter “Li”) in view of Schler et al (US 2014/0149204 A1, hereinafter “Schler”).
Claims 1, 8, 17: Gupta discloses a method and a non-transitory computer-readable storage medium comprising instructions executable by a processor, the instructions comprising instructions for comprising (see P[0059]):
storing, by an online system, user profiles of users performing past user interactions with a plurality of content items (see P[0025]: The user analysis module 112 is representative of functionality to manage and process user data 118, which is also illustrated as available via storage 120 of the content service 102 though as is readily apparent this data may also be maintained elsewhere, e.g., a third-party service. The user data 118 may describe interaction of a plurality of users with the content);
 extracting feature vectors from images in the plurality of content items upon applying one or more edge analysis operations to images in the plurality of content items (see P[0036]: As illustrated in FIG. 3, for instance, the content analysis module 110 includes a neural network module 304 that is representative of neural network functionality that is usable to analyze content 114 to determine characteristics of the content 114. For example, the neural network module 304 may analyze images based on color, edges, shapes, content, layout, and other 
receive a feature vector for a content item; and generate a demographic criteria vector for the content item as output based on the feature vector, the demographic criteria vector indicating a likelihood of a user, with a user profile that corresponds to the demographic criterion would interact with the content item (see [0048]: The calculated plurality of user interaction clusters may be employed by the one or more computing devices to determine content preferences of a target audience (block 210) in a variety of ways. For example, FIG. 7 depicts an example system 700 in which user interaction clusters 604 as generated in FIG. 6 are used to determine content preferences for a target audience (hence, demographic criteria vector). The content manager module 108, for instance, may include a targeting module 702 that is representative of functionality relating to a target audience 704. See [0052]: The targeting module 702 may leverage this information in a variety of other ways, such as to rank search results that are to be exposed to or correspond to a target audience 704, to identify another item of content that is not included in the plurality of content that has a likelihood over a threshold of being liked by users in the target audience, and so on. For example, the targeting module 702 may be used to find other content (e.g., images) that may be used to update images included in a marketing campaign to increase a likelihood that a user will interact with the images and therefore the campaign. See [0020]: A mapping may then be performed between the user interaction clusters and the content features clusters to determine which people like which clusters of content, which may be exposed as content preferences). See [0032]: techniques may be used to determine which clusters of content which are liked by a particular section of users. As these techniques may be applied to a variety of different data, these techniques may be extended to different categories of users, e.g., based on age group, nationality, geographic location, and so on to create any group of users and determine their likings, predict any bias toward content by any group of people, and so on).
extracting a new feature vector from an image in a received new content item (see [0051]: The targeting module 702 of the content manager module 108 may then employ the user interaction clusters 604 to formulate a prediction 804 as to whether the content 802 will meet with approval or disapproval by the target audience 704. For example, a Euclidean distance may be calculated between a feature vector of the content 802 and each of the user interaction clusters 604. In this way, a creative professional may receive an indication of how likely the content 802 designed for the target audience 704 (e.g., as part of a marketing campaign) will be favorably received); 
generating, a demographic criteria vector for a set of target users based on the new feature vector; and sending the generated demographic criteria vector output for the new content item  to a content provider for targeting the users with the new content item r (see P[0051]: The targeting module 702 of the content manager module 108 may then employ the user interaction clusters 604 to formulate a prediction 804 as to whether the content 802 will meet with approval or disapproval by the target audience 704. For example, a Euclidean distance may be calculated between a feature vector of the content 802 and each of the user interaction clusters 604. In this way, a creative professional may receive an indication of how likely the content 802 designed for the target audience 704 (e.g., as part of a marketing campaign) will be favorably received. [0028]: The content manager module 108 may be configured to expose content preferences to the creative professional that describe abstract features).
Gupta discloses applying one or more edge analysis operations to images in the plurality of content items (see P[0036]: As illustrated in FIG. 3, for instance, the content analysis module 110 includes a neural network module 304 that is representative of neural network functionality that is usable to analyze content 114 to determine characteristics of the content 114. For example, the neural network module 304 may analyze images based on color, edges, shapes, content, layout, and other characteristics to generate a representation of the images that summarizes deep abstract features of the images). However Gupta does not expressly disclose  the edge analysis operations including calculating a gradient of pixel value for one or more pixels and detecting one or more edge pixels based on whether the calculated gradients exceed a gradient threshold, but Nonogaki teaches image feature extraction and image recognition including The image feature extraction device 10 includes a gradient image calculation unit 2 which calculates an gradient image for every pixel in the image data, a gradient count unit 3 which divides the gradient image into a plurality of areas and counts gradient function values at the plurality of pixels in each area, and a feature data output unit 4 which outputs feature data (a feature vector) from the count result. The image recognition unit 5 identifies images based on an existing machine learning technique (see P[0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the feature extraction of Gupta, the edge analysis operations including calculating a gradient of pixel value for one or more pixels and detecting one or more edge pixels based on whether the calculated gradients exceed a gradient threshold as taught by Nonogaki because it would obtain a recognition performance of high accuracy (Nonogaki, P[0031]).
Gupta disclose using a neural network, clustering algorithm and sampling using the extracted feature vectors and the user profiles of the users performing the past user interactions (see P[0038-0040]: neural network to obtain the corresponding feature vector. K-means algorithm. P[0042]: For example, an amount of user data 118 corresponding to a predefined number of users (e.g., 1,000) may be sampled, e.g., who belong to an "America" target audience. After clustering of the content to form the content feature clusters 404, content cluster interaction data 502 may be generated by the interaction module 504 that describes interaction of the users with the content in the content feature clusters 404). P[0030]: One these clusters are created, content cluster interaction data may be created for each user present in a target audience to quantify user preferences, e.g., images a user liked. The content cluster interaction data, for instance, may be configured as a vector in which each dimension in the vector represents a fraction of the images that are appreciated (e.g., liked) by a user in that cluster. The content cluster interaction data (e.g., the vectors) may also be clustered according to their distances from each other such that similar users are assigned to the same cluster),
Gupta and Nonogaki do not expressly disclose training a machine learning model, the machine learning model configured to: receive a feature vector comprising a reduced set of different features associated with complete data of a content item but Li teaches training a machine learning model, the machine learning model configured to: receive a feature vector comprising a reduced set of different features associated with complete data of a content item (see P[0031]: During the training phase, the component trains a binary classifier using training data that includes feature vectors of relevant features… In block 302, the component invokes the generate feature vectors component passing the candidate features to generate the feature vectors for all the images. In block 303, the component invokes the learn relevant features component to learn which of the candidate features are relevant (hence, reduced set of features). The component trains a binary classifier using the feature vectors of relevant features and the labels using a support vector machine algorithm or some other machine learning algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined Gupta and Nonogaki with the system and method of training a machine learning algorithm with feature vectors of relevant features as taught by Li with the motivation of identifying features that are relevant to the classification of images (Li, P[0015]).
Gupta, Nonogaki and Li do not expressly disclose  the demographic criteria vector comprising a plurality of  scores exceeding a predetermined threshold, each of the scores associated with  each of a plurality of demographic criteria, and each of the  scores indicate  a likelihood of a user with a user profile that corresponds to the demographic criteria would interact with the content item but Schler in the same field of endeavor teaches the demographic criteria vector comprising a plurality of  scores exceeding a predetermined threshold, each of the scores associated with  each of a plurality of demographic criteria, and each of the  scores indicate  a likelihood of a user with a user profile that corresponds to the demographic criteria would interact with the content item (see P[0027]: analyze the content object (e.g., a web page) and determine one or more content attributes of the object. For example, a web page may be analyzed, thereby permitting attributes such as fonts' attributes, relevant topics, or layout to be determined. P[0032]: Association of one or more demographic attributes with an attribute of a web page may be made according to a probability, factor, weight, or score. For example, an association of the age group 23-27 with a specific page layout may be also be associated with a probability of 0.87; and an association of a gender (e.g., female) with the same page layout may be associated with a probability of 0.93. P[0033]: A probability may reflect a matching level of a demographic parameter, or a value with a content attribute. For example, a probability value related to an association of a specific demographic parameter with a specific content attribute may be determined based on the percentage or number of users having the specific demographic parameter who also requested pages that have the same specific attribute. P[0038-41]: A rate or amount of users' interactions with the advertisements may be used as a measure or other indication of the quality or correctness of an association of demographic information with content attributes. A model may be updated based on any input, result, or other data, e.g., rate of interactions with advertising content. Assigning scores, probabilities, or match levels to an association of a demographic parameter with a content attribute may be performed at more than one stage or with respect to more than one operation. For example, a mapping of a content attribute to a demographic parameter in a model may be given or assigned a score or probability that may reflect a confidence or match level related to the mapping of the demographic parameter to the content attribute in the model. P[0042]: The model 225 may contain an association or mapping of content attributes with/to demographic parameters or values. Accordingly, the model 225 may be used to determine or select a demographic parameter or value based on a content attribute. See P[0068]: As an example, the determined reach for the gender, age, and income parameters may be that 60% are females, that 70% are 45 years or older, and that 60% earn a median income. The target audience attributes are middle-age females with a median income. A verification threshold may be set to 50% for each demographic parameter. In this case, the campaign reach achieves the defined targeted audience, since the verification threshold corresponding to each parameter has been met or exceeded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine in the system and method of Gupta, Nonogaki, and Li the demographic criteria vector comprising a plurality of  scores exceeding a predetermined threshold, each of the scores associated with  each of a plurality of demographic criteria, and each of the  scores indicate  a likelihood of a user with a user profile that corresponds to the demographic criteria would interact with the content item as taught by Schler because it would help determine or select a demographic parameter or value based on a content attribute (Schler, P[0033]).

Claims 2, and 20: The combination of Gupta/Nonogaki/Li/Schler discloses the claimed invention as applied to claims 1 and 17 above. Nonogaki further teaches wherein features of the extracted feature vectors describe objects represented in the images in the plurality of content items and the edge analysis operation comprises to identifying the objects based on one or more edges defined by the edge pixels (see at least P[0041]: image features may be evaluated to identify one or more objects).

Claims 6 and 25: The combination of Gupta/Nonogaki/Li/Schler discloses the claimed invention as applied to claims 1 and 17 above. Gupta further teaches wherein the demographic criteria vector comprises one or more of ranges of age of users, gender of users, locations associated with users, education of users, or ethnicity of users (see P[0032]: determine which clusters of content which are liked by a particular section of users. As these techniques may be applied to a variety of different data, these techniques may be extended to different categories of users, e.g., based on age group, nationality, geographic location, and so on to create any group of users and determine their likings, predict any bias toward content by any group of people). 
 
Claim 27: The combination of Gupta/Nonogaki/Li/Schler discloses the claimed invention as applied to claim 1 above. Schler further discloses wherein the plurality of demographic criteria is associated with one or more determined target users that satisfy one or more of the plurality of demographic criteria (see at least P[0067]: the campaign reach is compared to target audience attributes as defined in the media plan of the campaign. S350 is performed to at least determine whether the campaign was successfully targeted to its intended audience. The comparison may be performed respective of the demographic parameters contained in the determined reach as compared to those related to the target audience attributes).




Claims 4, 5, 13, 14, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta/Nonogaki/Li/Schler in view of Lindsay et al (US 20120166520 A1, hereinafter “Lindsay”).
Claim 4, 13 and 23: The combination of Gupta/Nonogaki/Li/Schler discloses the claimed invention as applied to claims 1, 8 and 17 above. Gupta, Nonogaki and Schler do not expressly disclose the following limitations but Lindsay teaches receiving information describing the past user interactions with the plurality of content items from tracking pixels displayed on websites of the online system (see P[0005]: For each user exposed to an advertisement, a log entry is created indicating that the user has been exposed to the advertisement. To build the log, tracking pixels are embedded into advertisements on web pages. P[0017]: the user device displays content from the social networking system 130 by processing a markup language document from the social networking system using a browser application 112. The markup language document includes instructions for generating and displaying a web page including a tracking pixel that can read a cookie 114 provided by the social networking system 130 or can redirect the browser 112 to the social networking system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include in the method and system of Gupta, Nonogaki and Schler, to ability to receive information describing the past user interactions with the plurality of content items from tracking pixels displayed on websites of the online system as taught by Lindsay because it would help “to assess effectiveness of advertisements outside the domain of a social networking system” (Lindsay, P[0005]).
Claim 5, 14 and 24: The combination of Gupta/Nonogaki/Li/Schler discloses the claimed invention as applied to claim 1, 8 and 17 above. Gupta/Nonogaki/Li/Schler do not expressly disclose the following limitations but Lindsay teaches receiving information describing the past user interactions with the plurality of content items from tracking pixels displayed on third-party websites (see P[0005]: For each user exposed to an advertisement, a log entry is created indicating that the user has been exposed to the advertisement. To build the log, tracking pixels are embedded into advertisements on web pages from third party websites. P[0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include in the method and system of Gupta, Nonogaki, Li and Schler, to ability to receive information describing the past user interactions with the plurality of content items from tracking pixels displayed on third party websites as taught by Lindsay because it would help “to assess effectiveness of advertisements outside the domain of a social networking system” (Lindsay, P[0005]).

Claims 7, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Nonogaki, Li and Schler as applied to claims 1 and 17 above and in further view of Mitchell et al (US 2013/0044959 A1, hereinafter “Mitchell”).
Claims 7, 16 and 22: The combination of Gupta, Nonogaki, Li and Schler discloses the claimed invention as applied to claims 1, 8 and 17 above. Gupta, Nonogaki, Li and Schler do not expressly disclose the following limitations but Mitchell teaches wherein the demographic criteria vector comprises information describing social networking connections of a user, the information describing the social networking connections comprising an aggregate range of ages for other users connected to the user, an aggregate value based on genders of other users connected to the user, or locations of other users connected to the user (see P[0053]: the ad system may display the sponsored story to friends of the uploading user. In particular embodiments, the sponsored story may be more heavily weighted toward display to the friends of the user who express an affinity for the tagged object or competitors of the tagged object. In particular embodiments, the sponsored story is displayed more frequently to friends of the uploading user in a particular age range, demographic group, or geographic location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gupta, Nonogaki, Li and Schler with the method and system of information describing social networking connections of a user, the information describing the social networking connections comprising an aggregate range of ages for other users connected to the user, an aggregate value based on genders of other users connected to the user, and locations of other users connected to the user as taught by Mitchell because it would help target specific users for the display of sponsored stories (Mitchell, P[0053]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Nonogaki, Li and Schler as applied to claims 1 and 17 above and in further view of Douglas et al (US 2015/0065803 A1).
Claim 26: The combination of Gupta, Nonogaki, Li and Schler discloses the claimed invention as applied to claims 1, 8 and 17 above. Gupta, Nonogaki, Li and Schler do not expressly disclose the following limitations but Douglas teaches, wherein the reduced set of features comprises an aggregate value based on pixel attributes associated with the content item (see P[0172]: segmentation consists of pixel-based machine learning. In this case, the features are the pixel values in an image surrounding the pixel-of-interest; features may also be determined simultaneously on multiple different scales or image size (e.g., at 10 pixels/mm, 5 pixels/mm, 2.5 pixels/mm, etc.). In the case of multi-scale features, features at multiple scales could be combined into a common feature vector. P[0256]: learning system section above may be performed on the query image. The reduced feature vector is input into the saved training model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gupta, Nonogaki, Li and Schler with the method and system of the reduced set of features comprises an aggregate value based on pixel attributes associated with the content item as taught by Douglas with motivation of measuring the performance of the training model (Douglas, P[0257]).


Response to Arguments
Applicant’s arguments with respect to the cited prior art references not teaching or suggesting the limitations, “as a training set, the machine learning model configured to: receive a feature vector comprising a reduced set of different features associated with complete data of a content item" have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner maintains that Schler teaches the limitations, the demographic criteria vector comprising a plurality of scores exceeding a predetermined threshold, each of the scores associated with each of a plurality of demographic criteria, and each of the scores indicate a likelihood of a user with a user profile that corresponds to the demographic criteria would interact with the content item. Schler teaches at P[0039]: A score may be associated with, or assigned to, an association of a demographic parameter with an attribute of a content object. For example, a first demographic parameter may be associated with an attribute of a web page and the association may also be given a first score. A second demographic parameter may be associated with the same or other attribute of the web page and the second association may be given a second score. Accordingly, a web page may be associated with a number of demographic parameters (e.g., an age, a gender, and an occupation) and the associations may be given or assigned scores that may reflect a match level of the demographic parameter with the page. Schler establishes in paragraph [0037]: Various heuristics may be used in order to assign scores to associations. For example, a score assigned to an association of a demographic parameter with an attribute of a web page may be determined based on an indication that the association is indeed relevant or adequate. For example, a user input (e.g., in response to a questionnaire) may be used in order to verify an association of demographic parameters with web pages attributes. In other cases, a success of an advertising campaign or a rate of interaction with advertisements may be used as an indication of a correct or adequate association of user demographic information with content attributes. Furthermore, Schler teaches at paragraph [0068]: As an example, the determined reach for the gender, age, and income parameters may be that 60% are females, that 70% are 45 years or older, and that 60% earn a median income. The target audience attributes are middle-age females with a median income. A verification threshold may be set to 50% for each demographic parameter. In this case, the campaign reach achieves the defined targeted audience, since the verification threshold corresponding to each parameter has been met or exceeded.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629